In an action to recover damages for defamation, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Scarpino, J.), entered May 17, 1996, as granted the motion by the defendant Club Med, Inc., to dismiss the complaint insofar as asserted against it for failure to state a cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the complaint fails to state a cause of action for defamation against Club Med, Inc. Viewed in the context of the subject article, the statements complained of were not defamatory. O’Brien, J. P., Ritter, Altman and McGinity, JJ., concur.